                Case 19-10289-LSS              Doc 448       Filed 04/25/19         Page 1 of 10



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

IMERYS TALC AMERICA, INC., et al.,1                             Case No. 19-10289 (LSS)

                                    Debtors.                    (Joint Administration Requested)

                                                                Objection Deadline: TBD

                                                                Hearing Date: TBD


              MOTION OF CYPRUS MINES CORPORATION AND CYPRUS
         AMAX MINERALS COMPANY FOR AN ORDER PURSUANT TO 28 U.S.C.
           § 1452 AND FED. R. BANKR. P. 9006(b) AND 9027 EXTENDING THE
                 DEADLINE BY WHICH TO REMOVE CIVIL ACTIONS

         Cyprus Mines Corporation (“Cyprus Mines”) and Cyprus Amax Minerals Company

(“CAMC”, and together with Cyprus Mines, “Cyprus”), by and through their undersigned

counsel, hereby move the Court (the “Motion”), pursuant to 28 U.S.C. § 1452 and Rules 9006(b)

and 9027 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for the entry

of an order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”),

extending by 120 days the deadline by which Cyprus and their affiliates may file Notices of

Removal (as defined herein) under Bankruptcy Rule 9027(a) (the “Removal Deadline”), from the

current deadline of May 14, 2019, through and including September 11, 2019. In support of this

Motion, Cyprus respectfully states as follows:

                                      JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this matter under 28 U.S.C. §§ 157(b) and 1334

and the Amended Standing Order of Reference from the United States District Court for the

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (“Imerys”) (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc.
(6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
              Case 19-10289-LSS         Doc 448      Filed 04/25/19    Page 2 of 10



District of Delaware dated February 29, 2012. This matter is a core proceeding under 28 U.S.C.

§§ 157(b)(2). Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.

       2.      Cyprus consents to the entry of a final order or judgment regarding this Motion by

the Court if it is determined that the Court, absent consent of the parties, cannot enter a final

order or judgment consistent with Article III of the United States Constitution

                                        BACKGROUND

I.     General Background

       3.      On February 13, 2018 (the “Petition Date”), the Debtors filed their voluntary

petitions for relief under the Bankruptcy Code. To date, the Debtors have continued in the

possession and operation of their properties and businesses as debtors in possession, pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.

       4.      On March 5, 2019, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed the Official Committee of Tort Claimants (the

“Claimants’ Committee”) (D.I. 132).

II.    The Talc Lawsuits and Cyprus Historical Policies

       5.      The Debtors commenced these chapter 11 cases as a result of thousands of

lawsuits brought by approximately 14,650 individual claimants against one or more of the

Debtors (as of the Petition Date) in which the claimants allege injuries purportedly resulting from

exposure to talc (the vast majority of which relate to exposure to cosmetic talc).

       6.      Cyprus Mines and/or CAMC (and in a few limited instances, certain of their

affiliates) are named defendants in approximately 700 talc-related personal injury or wrongful

death lawsuits (predominantly alleging mesothelioma and related injuries) (collectively, the

“Talc Lawsuits”), the vast majority of which also name Imerys or another Debtor and J&J or a



                                                 2
               Case 19-10289-LSS          Doc 448       Filed 04/25/19      Page 3 of 10



J&J affiliate as a defendant.2 Cyprus Mines and CAMC both deny all liability in these Talc

Lawsuits.3

        7.       From 2016 until the Petition Date, Cyprus had been tendering to Imerys all Talc

Lawsuits in which Cyprus Mines and/or CAMC is named as a defendant; and, consistent with

certain transactional documents under which Cyprus Mines sold and transferred its talc business

and liabilities to Imerys, Imerys accepted the tenders and assumed responsibility for the defense

and disposition of those matters, to include responsibility for defense costs, settlements, and

judgments. In so doing, Imerys explicitly acknowledged that it assumed and now holds these

historical talc-related liabilities.

        8.       On the Petition Date, Imerys gave notice to Cyprus that it was immediately

withdrawing its acceptance of Cyprus’s tender of approximately 700 cases in which Cyprus

Mines and/or CAMC were named as defendants, and that it would likewise decline to accept any

new tenders of Talc Lawsuits by Cyprus. Accordingly, one or both of the Cyprus entities are

currently defending those Talc Lawsuits.

        9.       On March 7, 2019, Imerys commenced an adversary proceeding, styled and

numbered Imerys Talc America, Inc., et. al v. Cyprus Amax Minerals Company and Cyprus

Mines Corporation, Adv. Pro. No. 19-50115 (the “Adversary Proceeding”), by filing its

Complaint for Injunctive and Declaratory Relief (A.D.I. 1) (the “Complaint”). On March 29,

2019, Cyprus filed its Amended Answer and Counterclaim of Cyprus Mines Corporation and

Cyprus Amax Minerals Company to the Debtors’ Complaint for Injunctive and Declaratory

Relief (A.D.I. 26) (the “Amended Answer and Counterclaim”). The issue to be resolved in the

2
  Johnson & Johnson and Johnson Consumer Inc. (together, “J&J”) has sought removal and transfer of claims
against J&J in many talc-related lawsuits to the District of Delaware, as described in more detail below.
3
  With the filing of this Motion, Cyprus does not make any concessions or waive any rights to challenge the
appropriateness of the party named as a defendant or responsible for judgment in any of the Talc Lawsuits.

                                                    3
              Case 19-10289-LSS         Doc 448      Filed 04/25/19     Page 4 of 10



Adversary Proceeding is whether the Debtors, Cyprus, or both, have rights to the proceeds of

certain insurance policies, referred to by the parties as the “Cyprus Historical Policies,” for talc-

related claims. Prior to the Petition Date, both Cyprus and Imerys relied upon the Cyprus

Historical Policies for defense costs, settlements, and judgments in defending against Talc

Lawsuits. Discovery is well underway, and the Debtors and Cyprus are litigating the Adversary

Proceeding on an expedited schedule. See A.D.I. 55 (setting expedited discovery, briefing, and

trial deadlines).

III.    The Debtors’ Removal Deadline

        10.     Thousands of Talc Lawsuits remain pending against the Debtors in state and

federal courts across the country. While those suits are stayed as to the Debtors, they have

proceeded against the non-debtor defendants, including Cyprus Mines and CAMC.

        11.     On February 27, 2019, the Debtors filed Debtors’ Motion for Order Under 28

U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027 Extending the Deadline By Which the

Debtors May Remove Civil Actions (D.I. 93) (the “Debtors’ Removal Extension Motion”),

seeking entry of an order extending the deadline by which only the Debtors may file notices of

removal (the “Notices of Removal”) under Bankruptcy Rule 9027(a), from the deadline of May

14, 2019, through and including September 11, 2019. On March 19, 2019, the Court entered an

order approving the Debtors’ Removal Extension Motion (D.I. 254) (the “Debtors’ Removal

Extension Order”).

        12.     Accordingly, the Debtors have until September 11, 2019 to remove state court

actions, including the state court Talc Lawsuits. By contrast, pursuant to Federal Rule of

Bankruptcy Procedure 9027(a)(2), the deadline for Cyprus and other parties to file Notices of

Removal as to the Talc Lawsuits remains May 14, 2019 (the “Removal Deadline”).



                                                 4
              Case 19-10289-LSS         Doc 448       Filed 04/25/19   Page 5 of 10



IV.    J&J’s Notice of Removal and Venue Motion

       13.     On April 18, 2019, J&J filed in the United States District Court for the District of

Delaware (the “Delaware District Court”) a Notice of Removal (the “J&J Removal Notice”),

removing to the Delaware District Court, pursuant to Bankruptcy Rule 9027 and 28 U.S.C.

§§ 1334 and 1452, claims against J&J in a talc-related lawsuit pending in the Superior Court of

Delaware, styled and numbered Bartlett v. 3M Company, et al., Case No. N18C-01-074 ASB

(the “Bartlett Talc Action”), in which J&J, CAMC, and Imerys, among others, are named as

defendants. The J&J Removal Notice appears to be one of many such removal notices that J&J

has filed in talc-related litigation asserting claims against J&J (the “J&J Claims”) pending in

state courts throughout the country.

       14.     On April 18, 2019, J&J also filed in the Delaware District Court, among other

things, Johnson & Johnson’s and Johnson Consumer Inc.’s Motion to Fix Venue for Claims

Related to Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b) (D.D.I. 1) (the “J&J

Venue Motion”) and a memorandum of law in support thereof (D.D.I. 2) (the “J&J

Memorandum”), which the Delaware District Court has docketed as In re Imerys Talc America,

Inc., et al., Case No. 19-mc-00193 (MN). The J&J Venue Motion seeks entry of an order fixing

venue in the Delaware District Court for the J&J Claims in approximately 2,400 talc-related

lawsuits pending in state trial courts and other federal courts.

       15.     Cyprus Mines and/or CAMC (and, in a very few instances, certain of their

affiliates), as named defendants in the Talc Lawsuits, are involved in many of the talc lawsuits

(a) in which one or more of the Debtors is a named defendant, and (b) that are subject to the J&J

Venue Motion.




                                                  5
             Case 19-10289-LSS         Doc 448        Filed 04/25/19   Page 6 of 10



                                    REQUESTED RELIEF

       16.     By this Motion, Cyprus seeks the entry of an Order, substantially in the form

attached hereto as Exhibit A, pursuant to Bankruptcy Rules 9006(b) and 9027, extending the

Removal Deadline for Cyprus and its affiliates by 120 days, from May 14, 2019 through and

including September 11, 2019, without prejudice to Cyprus’s ability to request additional

extensions to the Removal Deadline should it become necessary to do so. Cyprus respectfully

requests that the proposed September 11, 2019 Removal Deadline apply to all matters specified

in Bankruptcy Rules 9027(a)(2) and (3). The relief requested in this Motion by Cyprus is the

same relief requested in the Debtors’ Removal Extension Motion, which has already been

granted as to the Debtors in the Debtors’ Removal Extension Order.

                             BASIS FOR RELIEF REQUESTED

       17.     The removal of pending civil actions is governed by 28 U.S.C. § 1452 and

Bankruptcy Rule 9027. Specifically, section 1452(a) provides:

       A party may remove any claim or cause of action in a civil action other than a
       proceeding before the United States Tax Court or a civil action by a governmental
       unit to enforce such governmental unit’s police or regulatory power, to the district
       court for the district where such civil action is pending, if such district court has
       jurisdiction of such claim or cause of action under section 1334 of this title.

28 U.S.C. § 1452(a). Bankruptcy Rule 9027(a)(2) further provides, in relevant part:

       If the claim or cause of action in a civil action is pending when a case under the
       [Bankruptcy] Code is commenced, a notice of removal may be filed [in the
       bankruptcy court] only within the longest of (A) 90 days after the order for relief
       in the case under the [Bankruptcy] Code, (B) 30 days after entry of an order
       terminating a stay, if the claim or cause of action in a civil action has been stayed
       under § 362 of the [Bankruptcy] Code, or (C) 30 days after a trustee qualifies in a
       chapter 11 reorganization case but not later than 180 days after the order for
       relief.

Fed. R. Bankr. P. 9027(a)(2). With respect to postpetition actions, Bankruptcy Rule 9027(a)(3)

provides that a notice of removal may be filed:


                                                  6
             Case 19-10289-LSS          Doc 448       Filed 04/25/19      Page 7 of 10



        . . . only within the shorter of (A) 30 days after receipt, through service or
       otherwise, of a copy of the initial pleading setting forth the claim or cause of
       action sought to be removed, or (B) 30 days after receipt of the summons if the
       initial pleading has been filed with the court but not served with the summons.

Fed. R. Bankr. P. 9027(a)(3). Under Bankruptcy Rule 9006(b), the Court may extend unexpired

time periods, such as removal period, without notice:

       [W]hen an act is required or allowed to be done at or within a specified period by
       these rules or by a notice given thereunder or by order of court, the court for cause
       shown may at any time in its discretion . . . with or without motion or notice order
       the period enlarged if the request therefor is made before the expiration of the
       period originally prescribed or as extended by a previous order.

Fed. R. Bankr. P. 9006(b).

       18.     It is well settled, in this district and others, that this Court is authorized to extend,

for cause, the removal period provided under 28 U.S.C. § 1452 and Bankruptcy Rule 9027. See

Pacor, Inc. v. Higgins, 743 F.2d 984, 996 n.17 (3d Cir. 1984), overruled on other grounds by

Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 134–35 (1995) (explaining that the

bankruptcy court’s power to grant an extension of the removal period pursuant to Bankruptcy

Rule 9006(b) is “clear”); see also Caperton v. A.T. Massey Coal Co., Inc., 251 B.R. 322, 325

(S.D. W.Va. 2000) (“Considered in pari materia with [Bankruptcy] Rule 9027, [Bankruptcy]

Rule 9006 provides authority to enlarge the thirty-day time period for removing actions arising

under the Bankruptcy Code.”); In re Jandous Elec. Constr. Corp., 106 B.R. 48, 50 (Bankr.

S.D.N.Y. 1989) (holding that the period in which to file motion to remove may be expanded

pursuant to Bankruptcy Rule 9006); In re World Fin. Servs. Ctr., Inc., 81 B.R. 33, 39 (Bankr.

S.D. Cal. 1987) (noting that “it appears that the Supreme Court intended to give bankruptcy

judges the powers to enlarge the filing periods” of Bankruptcy Rule 9027(a) pursuant to

Bankruptcy Rule 9006(b)); Raff v. Gordon, 58 B.R. 988, 990 (E.D. Pa. 1986) (“An expansion of

time [to file notices of removal] is authorized under the [Bankruptcy] Rules”).


                                                  7
              Case 19-10289-LSS         Doc 448      Filed 04/25/19   Page 8 of 10



       19.     Cyprus respectfully submits that cause exists to extend the Removal Deadline

through and including September 11, 2019 for Cyprus and its affiliates, in order to provide

Cyprus sufficient time to consider, on the same schedule as the Debtors, whether to seek removal

of the Talc Lawsuits. As previously described, Cyprus Mines and/or CAMC are named as

defendants in hundreds of Talc Lawsuits pending in various jurisdictions, the vast majority of

which also named Imerys and J&J as defendants. Allowing Cyprus to consider removal of talc-

related actions on the same timeline as the Debtors will further the goals of judicial economy and

the prompt, fair, and complete administration of all claims against the Debtors.

       20.     Moreover, the Debtors, Cyprus, and other parties in interest are presently fully

engaged in the ongoing Adversary Proceeding and other matters in the Debtors’ bankruptcy

cases. Cyprus respectfully submits that it would be less disruptive to the bankruptcy cases and

the Adversary Proceeding to extend the Removal Deadline as requested herein rather than

requiring Cyprus to determine whether to file Notices of Removal in hundreds of pending state

court Talc Lawsuits by May 14, 2019. Granting an extension of the Removal Deadline would

permit the Debtors and Cyprus to focus for now on the already numerous issues currently subject

to litigation in these bankruptcy cases, including the Adversary Proceeding.

       21.     Accordingly, Cyprus respectfully submits that the Removal Deadline should be

extended as to Cyprus and its affiliates as requested herein.

       22.     Cyprus further requests that the order approving this Motion be without prejudice

to its right to seek further extensions of the Removal Deadline.

       23.     Finally, Cyprus has conferred with the Debtors, and the Debtors have stated to

Cyprus that they have not decided what position they will take with respect to this Motion.




                                                 8
              Case 19-10289-LSS          Doc 448       Filed 04/25/19   Page 9 of 10



                                              NOTICE

       24.     Notice of this Motion will be given to: (a) counsel for the Debtors; (b) the U.S.

Trustee; (c) counsel to the Claimants’ Committee; (d) counsel to the proposed future claims

representative; (e) the firms listed on the Debtors’ consolidated list of the top thirty law firms

with the most significant representations of parties asserting talc claims against the Debtors;

(f) counsel to the Certain Excess Insurers; and (g) all other parties who have requested notice in

these cases pursuant to Bankruptcy Rule 2002. Cyprus submits that such notice is adequate and

sufficient and that no other or further notice is required.

       WHEREFORE, Cyprus respectfully requests that this Court enter an order, substantially

in the form attached hereto as Exhibit A, granting the relief requested in the Motion and such

other and further relief as may be just and proper.

Dated: April 25, 2019
       Wilmington, Delaware

                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Robert J. Dehney
                                       Robert J. Dehney (No. 3578)
                                       Gregory Werkheiser (No. 3553)
                                       Matthew O. Talmo (No. 6333)
                                       1201 N. Market Street, 16th Floor
                                       P.O. Box 1347
                                       Wilmington, Delaware 19899-1347
                                       Telephone: (302) 658-9200
                                       Facsimile: (302) 658-3989
                                       rdehney@mnat.com
                                       gwerkheiser@mnat.com
                                       mtalmo@mnat.com

                                               - and -




                                                   9
Case 19-10289-LSS   Doc 448       Filed 04/25/19   Page 10 of 10



                    VINSON & ELKINS LLP
                    Paul E. Heath
                    Matthew W. Moran
                    Katherine Drell Grissel
                    Trammell Crow Center
                    2001 Ross Avenue, Suite 3900
                    Dallas, TX 75201-2975
                    Telephone: (214) 220-7700
                    Facsimile: (214) 220-7716
                    pheath@velaw.com
                    mmoran@velaw.com
                    kgrissel@velaw.com

                    Counsel to Cyprus Mines Corporation and Cyprus Amax
                    Minerals Company




                             10
